 CEMENTTRANSPORT INC.175CLAY ELECTRIC COOPERATIVE, INC.andLOCAL UNION 702, INTERNA-TIONALBROTHERHOODOF ELECTRICAL WORKERS, AFL, PETITIONER.Case No. 14-RC-2463. January 10, 1955Decision and OrderUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Walter A. Werner, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.'The Employer is an "REA" cooperative, which purchases electricityfor resale only to its members. It has its headquarters in Flora,Illinois, and operates in six counties in Illinois.All electricity pur-chased by it, approximating $75,000 in value annually, is purchasedfrom Central Illinois Public Service Company in Illinois. It alsopurchases about $20,000 worth of materials annually, of which about$10,000 worth is shipped directly from out-of-State, and about $4,000worth is shipped indirectly from out-of-State. Its total sales areapproximately $232,000 annually, all of which are made in Illinoisto its members."REA" cooperatives, like the Employer, are analogous to localpublic utilities for Board jurisdictional purposes.As the Employer'sgross annual income amounts to less than $3,000,000, we find, for thereasons stated inThe Greenwich Gas Company and Fuels, Incorpo-rated,110 NLRB 564, that jurisdiction should not be asserted in thiscase.Accordingly, we shall dismiss the petition.2[The Board dismissed the petition.]MEMBER PETERSON took no part in the consideration of the aboveDecision and Order.i The hearing officer reserved ruling for the Board on the admissibility of certain ex-hibits offered by the Petitioner in evidenceThese exhibits are hereby admitted in evidence.2Member Murdock has already dissented from the adoption of this standard in theGreenwich Gascase and its application inSouthwest Mississippi Electric PowerAssocia-tion,110 NLRB 1884.111 NLRB No. 24.CEMENT TRANSPORT INC.andGENERAL DRIVERS,WAREHOUSEMEN,HELPERS,LOCAL UNION #89, INTERNATIONAL BROTHERHOOD OFTEAMSTERS, CHAUFFEURS, WAREHOUSEMEN & HELPERS OF AMERICA,AFL,' PETITIONER.Case No. 9-RC-2318. January 10, 1955Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National La-bor Relations Act, a hearing was held before Thomas M. Sheeran,1The Petitioner's name appears as amended at the hearing.111 NLRB No. 23.